The respondent has petitioned for a rehearing and among other things has called our attention to the language in our original opinion in regard to the payment of $390, the first year's interest, by the O'Connells. In the original opinion this was given some weight in connection with the acceptance of the contract obligation instead of the tort liability. The record indicates, as respondent contends, that the payment was made by the O'Connells prior to the alleged execution and delivery of the contract. What is said in the opinion relative to the payment of the $390 is therefore stricken out. That, however, does not in our opinion change the result. *Page 237 
Other matters presented by the petition have been thoroughly considered, but we adhere to the original decision.